     Case 2:20-cr-00054 Document 83 Filed 06/29/21 Page 1 of 3 PageID #: 341




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                           Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

       Defendant.

                                  MOTION IN LIMINE NO. 5

       Now comes the Defendant, Nedeltcho Vladimirov, by counsel, Timothy J. LaFon, and

moves in Limine this Honorable Court to enter an Order limiting the United States’ ability to

discuss in opening and or present any evidence of text messages and/or e-mails allegedly from the

Defendant unless the same have been properly authenticated pursuant to Rule 901 of the Federal

Rules of Evidence.

       WHEREFORE, the Defendant requests the Honorable Court to enter an Order preventing

the United States’ ability to discuss in opening and or present any evidence of text messages and/or

e-mails allegedly from the Defendant unless the same have been properly authenticated pursuant

to Rule 901 of the Federal Rules of Evidence. The Defendant requests such other and further relief

as this Court deems just.
    Case 2:20-cr-00054 Document 83 Filed 06/29/21 Page 2 of 3 PageID #: 342




                                              NEDELTCHO VLADIMIROV

                                              By Counsel,

CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  1219 Virginia Street, East, Suite 100
  Charleston, West Virginia 25301
  Phone: (304) 343-4440
  Attorney for Defendant




                                          2
      Case 2:20-cr-00054 Document 83 Filed 06/29/21 Page 3 of 3 PageID #: 343




                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                                     AT CHARLESTON

UNITED STATES OF AMERICA,

v.                                                                               Case No. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

          Defendant.


                                             CERTIFICATE OF SERVICE

          I, Timothy J. LaFon, do hereby certify that the foregoing “Motion in Limine No. 5” has

been served upon all parties via the Court’s electronic filing system on the 29th day of June, 2021:

                                         Andrew Tessman, Esquire
                                         United States Attorney’s Office
                                         P.O. Box 1713
                                         Charleston, West Virginia 25326



CICCARELLO, DEL GIUDICE & LAFON



By: /s/Timothy J. LaFon
  Timothy J. LaFon (WV #2123)
  Attorney for Defendant




S:\Debby\Clients\Vladimirov, Nedeltcho\2021-6-26 - Motion in Limine No. 3.docx




                                                                   3
